
	

113 HR 1592 IH: To provide for the conveyance of the David W. Dyer Federal Building and United States Courthouse in Miami, Florida, to Miami Dade College in Miami Dade County, Florida.
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1592
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mr. Mica (for
			 himself, Ms. Wilson of Florida,
			 Mr. Diaz-Balart,
			 Ms. Wasserman Schultz,
			 Mr. Radel,
			 Mr. Hastings of Florida,
			 Mr. Rooney,
			 Mr. Buchanan,
			 Mr. Garcia,
			 Ms. Ros-Lehtinen, and
			 Mr. Miller of Florida) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide for the conveyance of the David W. Dyer
		  Federal Building and United States Courthouse in Miami, Florida, to Miami Dade
		  College in Miami Dade County, Florida.
	
	
		1.Conveyance of
			 property
			(a)In
			 generalAs soon as
			 practicable after the date of the enactment of this Act, but not later than 180
			 days after such date, the Administrator of the General Services Administration
			 shall convey to Miami Dade College of Miami Dade County, Florida (in this
			 section referred to as the College) , all right, title, and
			 interest of the United States in and to the David W. Dyer Federal Building and
			 United States Courthouse at 300 NE 1st Avenue in Miami, Florida.
			(b)Use of
			 buildingThe purpose of the
			 conveyance is to allow the College to use the Federal building and courthouse
			 as a cultural and educational complex, including additional class and
			 programming space for workforce training, community workshops, lectures,
			 performances, exhibitions, and screenings.
			(c)ConditionsExcept
			 as provided in section 2, the conveyance required by this section shall be made
			 by quitclaim deed without consideration and without imposing any obligation,
			 term, or condition on the College.
			2.Reversionary
			 interestIf the administrator
			 of the General Services Administration determines at any time that the real
			 property conveyed under section 1 is not being used in accordance with the
			 purpose of the conveyance specified in such section, all right, title, and
			 interest in and to the property shall revert, at the option of the
			 Administrator, to the United States, and the United States shall have the right
			 of immediate entry onto the property. Any determination of the Administrator
			 under this section shall be made on the record after an opportunity for a
			 hearing.
		3.NEPA
			 exemptionSection 102(2)(C) of
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not
			 apply to the conveyance of land under subsection (a).
		
